IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

CHRISTIAN J. NEAL, )
)
Appellant, )
v. )
) C.A. No.: N19A-12-005 FJJ
UNEMPLOYMENT INSURANCE __ )
APPEAL BOARD )
)
Appellee. )
ORDER

Upon Consideration of the Appellant’s Appeal from the Decision of the
Unemployment Insurance Appeal Board — The Board’s Decision is AFFIRMED.

This 14 Day of September, 2020, having considered the Appellant’s
Papers, the Record in this case, decisional and statutory law, it appears that:

1. Appellant Christian Neal (“Neal”) appeals a decision of the
Unemployment Insurance Appeal Board (“UIAB” or “Board” finding that
his employment with Capital One N.A. (“Capital One”) was terminated for
cause and that he is not entitled to unemployment insurance benefits.

2. Neal was employed in Capital One’s call center from November 5 2018
until Capital One terminated Neal’s employment on June 374 2019. Neal
filed an unemployment insurance claim on June 9", 2019. Capital One has

claimed that Neal was terminated for just cause, and that he is therefore
ineligible for unemployment benefits. Specifically, Capital One has
claimed that Neal’s employment was terminated because he engaged in
conduct that minimized the number of customer calls he handled during
his shifts— a practice known in the industry as “call avoidance.”

. A Claims Deputy found that Neal’s employment had been terminated for
just cause and that Neal was therefore disqualified from receiving
unemployment insurance benefits on July 12", 2019. Neal appealed the
Claims Deputy’s decision to an Appeals Referee. The Appeals Referee
held a hearing on the matter and issued a decision reversing the Claims
Deputy’s decision on August 1, 2019. Capital One appealed the Appeals
Referee’s decision to the UIAB, which held an additional hearing on
September 11, 2019 and subsequently reversed the Appeal’s Referee’s
decision on November 25, 2019.

. The UJAB found that Capital One had presented sufficient evidence to
meet its burden of demonstrating that Neal had been terminated for just
cause, and that he therefore did not qualify to receive unemployment
benefits. Specifically, the Board found that “[Capital One’s] policies make
it clear that any call avoidance by its employees is prohibited” and that call

avoidance ‘can result in an immediate conduct memo and/or
termination.”! The Board further found that Neal had been put on notice of
this policy through both his trainings and a Conduct Memo issued in April
of 2019.” The record in this case contains substantial evidence supporting
these determinations.°
5. Neal’s appeal of the UIAB’s decision is now before this Court. Neal has
filed a Notice of Appeal from identifying four grounds to overturn the
Board’s determination that he was terminated for just cause. Specifically,
Neal claims that:
a. Capital One allegedly made false statements during the UIAB

appeal hearing.

 

'R, at 144.

*R. at 144.

3 See R. at 85(“If you are jumping in and out of aux states to get to the back of the
call queue, that is call avoidance... call avoidance can result in an immediate
conduct memo or termination.”) See also R. at 86 (“This conduct memo serves as a
final warning... should the associate violate these expectations or any other policy
or procedure of Capital One... he/she could be subject to additional disciplinary

action up to an including immediate termination of employment for cause.”)
b. He “never admitted improper conduct” in connection with his
termination.

c. He had 15 minutes per day to request personal time at his discretion,
and never exceeded this time limitation, and

d. He never participated in call avoidance.

6. Each of Neal’s grounds for appeal state factual claims and do not allege
that the UIAB committed any errors of law. On an appeal, this Court’s
review of the UIAB’s factual findings is limited to determining whether
the Board’s decision was supported by substantial evidence.* Substantial
evidence means “such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.”° On appeal, this Court views the facts
in the light most favorable to the party which prevailed below. This court
does not weigh the evidence presented below, evaluate the credibility of
witnesses, or make its own factual findings. Unless the UIAB has
committed an error of law, this Court will affirm a decision of the Board

as long as it is supported by substantial evidence and does not amount to

 

4 Bullock v. K-Mart, 1995 WL 339025, at *2 (Del. Super. May 5, 1995).

> Olney v. Cooch, 425 A.2d 610, 614 (Del. 1981).
an abuse of discretion.° The UIAB commits an abuse of discretion when

its decision exceeds the bounds of reason in view of the circumstances.’

. Neal’s Notice of Appeal states that Capital One “made false statements

during the appeal [to the UIAB.]” As stated above, the Superior Court does
not engage in independent fact-finding or witness credibility
determinations in its capacity as an appeals court for decisions of the

UIAB.

. Second, Neal states in his Notice of Appeal that he “never admitted

improper conduct.” The Board’s decision indicates that Neal “admitted
that if he hit end call, the next call would come through, so he hit request
time to avoid the next call.”® The record of the Board’s hearing supports
this finding.’ The Board concluded that this was a “clear admission that he

was violating Employer’s call avoidance policy.”!°

 

®° Hoffecker v. Lexus of Wilmington, 2012 WL 341714, at *1 (Del. Feb. 1, 2012).

’ Id.

SR. at 144,

?R. at 118.

OR. at 144.
9. Third, Neal states that he “had 15 minutes a day to use request time and
never exceeded [that] time period.” While the record does not contain any
evidence indicating whether or not Neal exceeded his 15 minutes per day
of discretionary break time, this argument does not affect whether or not
the UIAB had just cause to terminate Neal’s employment for a different
reason. As discussed above, the record supports the claim that Neal
participated in call avoidance. This is a sufficient basis for Capital One’s
decision to terminate Neal for just cause, even if Neal never exceeded the
15 minutes per day of discretionary time he was allotted.

10. Finally, Neal’s Notice of Appeal states that he “never participated in call
avoidance.” The record indicates that Neal received training on Capital
One’s call avoidance policies, and that the conduct which resulted in
Neal’s termination was covered in his training as a form of call
avoidance.'! The record also indicates that prior to his termination, Capitol
One had issued Neal a Conduct Memo indicating that Neal had been

“observed by his manager resetting his phone in the phone queue in order

 

TR, at 111 (“Q: with regard to. . . call avoidance policy training, was what [Neal]
did that resulted in his termination covered in the training as a form of call

avoidance? A: Yes, it was.”)
to avoid taking calls.”!? The Conduct Memo also said that it would serve
as a “final warning” and that any further violations of “any [] policy or
procedure of Capital One” could subject Neal “to additional disciplinary
action up to and including immediate termination of employment for
cause.”!> This evidence meets the threshold of substantial evidence
necessary to support the UIAB’s finding that Neal engaged in call

avoidance, which resulted in his termination.

11. In sum, a review of the factual record indicates that the UIAB’s decision

is supported by substantial evidence The grounds which Neal has stated
in his Notice of Appeal are not sufficient for this Court to overturn the
UIAB’s decision.

NOW, THEREFORE, in light of the evidence in the record justifying

the UIAB’s decision and the absence of any error of law, the decision of

the UIAB is AFFIRMED. Land

—— J. JO

 

R. at 86.

'3 Td.